Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badaroglu et al (US Patent 10,332,881 B1).
Regarding claim 1, Badaroglu teaches an integrated circuit semiconductor device, comprising: a multi-bridge channel type transistor (GAA, figs. 4A and 5) in a first region of a substrate (304), wherein the multi-bridge channel type transistor comprises a nanosheet stack (404, column 8, lines 38-41) structure on the substrate, a first gate dielectric layer (214, fig. 2B, obvious to include in the device in figs. 4A and 5 to prevent current leak) on the nanosheet stack structure, and a first gate electrode (410 in fig. 4A, or 210 in fig. 2B) on the first gate dielectric layer; and a fin-type transistor (fig. 4A or in 302 in fig. 5) in a second region of the substrate, wherein the fin-type transistor comprises an active fin (412, fig. 5) on the substrate, a second gate dielectric layer (116, fig. 1B, obvious to include in the device in figs. 4B and 5 to prevent current leak) on the active fin, and a second gate electrode (416 in fig. 4B or 112, fig. 1B) on the second gate dielectric layer, wherein a width of the nanosheet stack structure is greater than (column 8, lines 2-8) a width of the active fin.  
Regarding claim 2, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein the active fin comprises first and second active fins (412, fig. 4B) spaced apart from each other.
Badaroglu does not teach the width of the nanosheet stack structure is greater than or equal to a sum of widths of the first and second active fins.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the width of the nanosheet stack structure to be greater than or equal to a sum of widths of the first and second active fins to achieve optimum current drive for the device for a specific application by optimizing the dimensions, such as the width, of the device (column 7, lines 66-67 and column 8, lines 1-8).  “[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the width of the nanosheet stack structure to be greater than or equal to a sum of widths of the first and second active fins to achieve optimum current drive for the device for a specific application by optimizing the dimensions, such as the width, of the device.
Regarding claim 3, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein the active fin extends in a first direction, the first gate electrode and the second gate electrode extend in a second direction perpendicular to the first direction (figs. 4A and 4B).
Badaroglu does not teach a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction to achieve optimum current drive for the device for a specific application by optimizing the dimensions, such as the width, of the device (column 7, lines 66-67 and column 8, lines 1-8).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction to achieve optimum current drive for the device for a specific application by optimizing the dimensions, such as the width, of the device.
Regarding claim 4, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein gate spacers (512, fig. 5) are formed on first and second sidewalls of the first gate electrode.  
Regarding claim 5, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein the nanosheet stack structure is at a same level as the active fin in a direction perpendicular to a surface of the substrate (fig. 5).  
Regarding claim 6, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein the active 2fin comprises a single semiconductor layer (412, fig. 5).  
Regarding claim 9, Badaroglu does not teach the active fin comprises a body different from the substrate.  
Badaroglu teaches the material of the fin determines the channel control and drive strength of the device (column 10, lines 27-29).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the active fin to comprise a body different from, or same as, the substrate, to optimize the channel control and drive strength of the device for a specific application, as set forth in KSR.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 10, Badaroglu teaches (see claim 1) an integrated circuit semiconductor device, comprising: a multi-bridge channel type transistor in a first region of a substrate, wherein the multi-bridge channel type transistor comprises a first field sub-fin (304 between STI 508, fig. 5) extending on the substrate in a first direction (left and right direction in fig. 5), a nanosheet stack structure on the first field sub-fin, a first gate dielectric layer on the nanosheet stack structure, and a first gate electrode extending on the first gate dielectric layer in a second direction (into the paper in fig. 5) perpendicular to the first direction; and a fin-type transistor in a second region of the substrate, wherein the fin-type transistor comprises a second field sub-fin (304 between STI 508, fig. 5) extending in the first direction, an active fin (412) extending on the second field sub-fin in the first direction, a second gate dielectric layer on the active fin, and a second gate electrode extending on the second gate dielectric layer in the second direction, wherein a width of the nanosheet stack structure in the second direction is greater than a width of the active fin in the second direction.  
Regarding claim 11, Badaroglu teaches (see claim 2) the integrated circuit semiconductor device of claim 10, wherein the active fin comprises two active fins (412, fig. 4B) spaced apart from each other, wherein the width of the nanosheet stack structure in the second direction is greater than or equal to a sum of widths of the two active fins in the second direction.  
Regarding claim 12, Badaroglu teaches (see claim 3) the integrated circuit semiconductor device of claim 10, wherein a width 3of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction.  
Regarding claim 13, Badaroglu teaches (see claim 5) the integrated circuit semiconductor device of claim 10, wherein the nanosheet stack structure is at a same level as the active fin in a third direction perpendicular to a surface of the substrate.  
Regarding claim 14, Badaroglu teaches the integrated circuit semiconductor device of claim 10, wherein the second field sub-fin comprises a same body (304 between 508, fig. 5) as the substrate (304).
Badaroglu does not teach the active fin comprises a body different from the second field sub-fin.  
Badaroglu teaches the material of the fin determines the channel control and drive strength of the device (column 10, lines 27-29).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the active fin comprises a body different from, or same as, the second field sub-fin, to optimize the channel control and drive strength of the device for a specific application, as set forth in KSR.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc
Regarding claim 15, Badaroglu teaches the integrated circuit semiconductor device of claim 10, wherein the nanosheet stack structure is formed in an area where the first field sub-fin and the first gate electrode cross each other (figs. 4A and 5).  
Regarding claim 16, Badaroglu teaches (see claims 1 and 10) an integrated circuit semiconductor device, comprising: a multi-bridge channel type transistor in a first region of a substrate, wherein the multi-bridge channel type transistor comprises a first field sub-fin extending on the substrate in a first direction, a first gate electrode extending on the first field sub-fin in a second direction perpendicular to the first direction, a nanosheet stack structure overlapping an area where the first field sub-fin and the first gate electrode cross each other, and a first gate dielectric layer between nanosheets of the nanosheet stack structure and the first gate electrode; and a fin-type transistor in a second region of the substrate, wherein the fin-type transistor comprises a second field sub-fin extending on the substrate in the first direction, a second gate electrode extending on the second field sub-fin in the second direction, an active fin overlapping an area where the second field sub-fin and the second gate electrode cross each other, and a second gate dielectric layer between the active fin and the second gate electrode, wherein a width of the nanosheet stack structure in the second direction is greater than a width of the active fin in the second direction.  
Regarding claim 17, Badaroglu teaches (see claim 12) the integrated circuit semiconductor device of claim 16, wherein a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction, wherein gate spacers (512, fig. 5) are formed on first and second sidewalls of the first gate electrode.  
Regarding claim 18, Badaroglu teaches the integrated circuit semiconductor device of claim 16, wherein the nanosheet stack structure is at a same level as the active fin in a third direction perpendicular to a surface of the substrate (fig. 5).  
Regarding claim 19, Badaroglu teaches (see claim 14) the integrated circuit semiconductor device of claim 16, wherein the second field sub-fin comprises a same body as the substrate, and the active fin comprises a body different from the second field sub-fin.  
Regarding claim 20, Badaroglu teaches the integrated circuit semiconductor device of claim 16, wherein the first region includes a logic cell region (with logic and memory, column 1, lines 22-25 and fig. 3) and the second region includes an input/output region (310, which includes FINFET, fig. 3).
Badaroglu does not teach the first region operates at less than one volt and the second region operates at equal to or greater than one volt.
Their operation voltages, as well as their usage in a logic cell region or input/output region, is the intended use of the devices and do not carry patentable weight because the claim does not impart structural features that differ the claimed device from that of the prior art’s. It was decided that “when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated.” In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  Also see MPEP 2112.02.  It was also ruled that “apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  See MPEP 2114 II.
 Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the device parameters, such as dimensions/thicknesses of the layers forming the devices, so that they could operate at specific voltages.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badaroglu et al (US Patent 10,332,881 B1) as applied to claim 1 above, and further in view of Cheng et al (US Patent 9,153,647 B1).
Regarding claim 7, Badaroglu remains as applied in claim 1.
However, Badaroglu does not teach the active fin comprises a plurality of stacked semiconductor layers.  
In the same field of endeavor, Cheng teaches the active fin comprises a plurality of stacked semiconductor layers (s-SiGe and s-Si, fig. 6), for the benefit of tuning the device current by changing the layer thicknesses for a specific application (column 2, lines 66 and 67 and column 3, lines 60-65).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the active fin to comprise a plurality of stacked semiconductor layers, for the benefit of enabling tuning the device current by changing the layer thicknesses for a specific application.  
Regarding claim 8, Badaroglu in view of Cheng teaches the integrated circuit semiconductor device of claim 7, wherein a cap layer (512F(1)/512F(2) and/or 510, fig. 5) covers the plurality of stacked semiconductor layers.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899